Citation Nr: 1144000	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for degenerative arthritis, metacarpophalangeal joints, both hands.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, right wrist.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, left wrist.

4.  Entitlement to service connection for an additional right hand and arm disorder.

5.  Entitlement to service connection for an additional left hand and arm disorder.

6.  Entitlement to service connection for a sinus disorder.

7.  Entitlement to an overall combined disability rating higher than 80 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision from the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for additional right and left arm disorders, a sinus disorder, and to a combined disability rating in excess of 80 percent are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service connected degenerative arthritis, metacarpophalangeal joints, both hands is manifest by a full range of motion of all fingers and thumbs and no ankylosis.

2.  The Veteran's service connected degenerative arthritis, right wrist is manifest by dorsiflexion of at least 50 degrees and no ankylosis.

3.  The Veteran's service connected degenerative arthritis, left wrist is manifest by dorsiflexion of at least 50 degrees and no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for degenerative arthritis, metacarpophalangeal joints, both hands have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5228, 5229, and 5230 (2011).

2.  The criteria for a disability rating in excess of 10 percent for degenerative arthritis, right wrist have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5214, and 5215 (2011).

3.  The criteria for a disability rating in excess of 10 percent for degenerative arthritis, left wrist have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5214, and 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letter in May 2006 and July 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As these letters were sent prior to the September 2006 initial adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records have been obtained.  VA and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence, to include medical records, which could be obtained to substantiate the claim.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.


Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved (DC 5200, etc.).  When the limitation of motion of a specific joint or joints is non-compensable under the appropriate DC, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  DC 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  Note (1) to DC 5003 states that the ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) to DC 5003 states that ratings based on x-ray findings will not be used in rating DC's 5013 to 5024.  Id.

For the purpose of rating disability from arthritis, the wrists are considered major joints.  Multiple involvements of the metacarpal joints of the upper extremities are considered a group of minor joints.  38 C.F.R. § 4.45 (2011).

DC 5215 provides a 10 percent rating for limitation of motion of the wrist with palmar flexion limited in line with the forearm (whether the major (dominant) or minor (non-dominant) wrist).  A 10 percent rating also is assigned under DC 5215 for limitation of motion of the wrist with dorsiflexion less than 15 degrees (whether the major (dominant) or minor (non-dominant) wrist).  Id.

Under DC 5228, a noncompensable rating is warranted when there is limitation of motion of the thumb demonstrated by a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and a maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.

Under DC 5229, where there is limitation of motion of either index or long finger, if there is a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  Where there is a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and, extension limited by more than 30 degrees, a 10 percent rating is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5229.  This is the case for either major or minor hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5229.

DC 5230 provides a noncompensable disability rating for any limitation of motion of the ring or little finger.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Factual Background

In July 2000, the RO granted service connection for a "bilateral arm and hand condition."  Specifically, the RO granted the Veteran a 10 percent disability rating under Diagnostic Code 5003 for minimal degenerative arthritis, metacarpophalangeal joints, both hands.  In May 2006, the Veteran filed the current claim for an increased disability rating for his bilateral hands.

On VA examination in July 2006, the Veteran reported experiencing pain in his fingers, thumbs, and wrists on a daily basis.  He said that his pain rated a 7 on a 1 (low) to 10 (high) pain scale.  He stated that he had a loss of grip and strength in his fingers and hands.

The examiner noted that the Veteran was right handed.  Dorsiflexion of the wrist was to 50 degrees bilaterally with pain occurring at 50 degrees.  Palmar flexion of the wrist was to 50 degrees bilaterally with pain occurring at 50 degrees.  Radial deviation of the wrist was to 20 degrees bilaterally with pain occurring at 20 degrees.  Ulnar deviation of the right wrist was to 45 degrees with pain occurring at 45 degrees.  Ulnar deviation of the left wrist was to 35 degrees with pain occurring at 35 degrees.  After repetitive use, both wrist joints were affected by pain, fatigue, weakness, lack of endurance, and incoordination; however, none of those factors additionally restricted the given ranges of motion.

The examiner further observed that the Veteran could tie his shoelaces without difficulty.  He was able to fasten buttons without difficulty.  He was able to pick up a piece of paper and tear it without difficulty.  The right and left hand fingertips could approximate the proximal transverse crease of the respective palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the thumb and the tip of the fingers was 0 bilaterally.  With the thumb attempting to oppose the fingers, the measurement between the pad of the thumb and the fingers was 0 bilaterally.  Range of motion of all fingers was noted to be normal bilaterally.  Pain, fatigue, weakness, lack of endurance, and incoordination provided no additional limitation of motion.

In the September 2006 rating decision, the RO recharacterized the Veteran's right and left hand disorders.  Disability ratings of 10 percent for each wrist were awarded for the Veteran's bilateral wrist arthritis, and a noncompensable disability rating was established for the arthritis of the metacarpophalangeal joints, both hands.

On VA examination in September 2009, the examiner found no ankylosis of either wrist.  Right and left wrist dorsiflexion was to 70 degrees.  Right and left wrist palmar flexion was to 80 degrees.  Right and left radial deviation was to 20 degrees.  Right and left ulnar deviation was to 45 degrees.  Repetitive motion caused no additional limitation in degree.

The examiner further noted that the Veteran could tie his shoelaces, fasten buttons, and tear a piece of paper without difficulty.  The right and left hand fingertips could approximate the proximal transverse crease of the palm.  With the right and left thumbs attempting to oppose the fingers, the measurement between the tip of the thumb and the tip of the fingers was 0 cm bilaterally, and the measurement between the pad of the thumb and the fingers was 0 cm bilaterally.  Hand strength was within normal limits bilaterally.  No ankylosis of any of the thumbs or fingers was found.  All finger and thumb ranges of motion were found to be normal.

The examiner concluded that the Veteran's degenerative arthritis of the bilateral wrists and metacarpophalangeal joints was asymptomatic.

Analysis

The Board notes that when service connection was originally granted in July 2000, a single disability rating of 10 percent was awarded for minimal degenerative arthritis, metacarpophalangeal joints, both hands.  In connection with the present appeal, the RO separated the bilateral hand disability at issue into three separate ratings:  10 percent for degenerative arthritis of the right wrist, 10 percent for degenerative arthritis of the left wrist, and 0 percent for minimal degenerative arthritis of the metacarpophalangeal joints of both hands.  This resulted in a higher overall disability rating.  Based on the evidence of record, the Board finds that no further increase is warranted.

Diagnostic Code 5003, for rating degenerative or osteoarthritis, provides two separate methods for establishing disability ratings:  either by X-ray findings, or by or by limitation of motion.  The Veteran has argued that his wrists should be evaluated based on limitation of motion, and his metacarpophalangeal joints should be evaluated based on X-ray findings.  However, this argument is explicitly refuted by the text of DC 5003.  As mentioned above, Note (1) to DC 5003 states that ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  As such, the service-connected arthritis in the Veteran's bilateral wrists and metacarpophalangeal joints must all be considered either under limitation of motion or by X-ray findings-not by mixing the two methods.  The Board has considered each method of evaluation in turn.

First, considering X-ray findings, X-rays taken during the July 2006 VA examination revealed degenerative changes of the right and left wrist, and minimal degenerative arthritis of the metacarpophalangeal joints, bilateral hands.  For the purpose of rating disability from arthritis, each wrist is considered a major joint, and multiple involvements of the metacarpal joints of the upper extremities are considered a group of minor joints.  38 C.F.R. § 4.45 (2011).  Thus, the Veteran has arthritic involvement of two major joints and one minor group of joints.  No incapacitating exacerbations are of record.  Under evaluation of the Veteran's arthritis by X-ray findings, only a 10 percent rating would be assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  As the single 10 percent disability rating warranted using X-ray findings would be less than what the Veteran is currently in receipt of, it would not be to the Veteran's advantage to evaluate his arthritis on the basis of X-ray findings under DC 5003.

Turning to the alternative method of evaluation, that being limitation of motion, the Board finds that higher disability ratings for the bilateral wrists and metacarpophalangeal joints are not warranted.

Concerning the minimal arthritis of the metacarpophalangeal joints of both hands, both the July 2006 and September 2009 VA examination reports reflect that the Veteran had full ranges of motion of all of his fingers and thumbs.  Additionally, all fingertips could approximate the proximal transverse crease of the palm.  No gap was found between either thumb and the fingers with the thumbs attempting to oppose the fingers.  Additionally, repetitive motion and pain did not affect the given ranges of motion.  As such, compensable ratings are not warranted under Diagnostic Codes 5228, 5229, or 5230 for limitation of motion of the metacarpophalangeal joints, even when considering Deluca factors.

Concerning the Veteran's wrists, none of the evidence of record indicates that the Veteran has dorsiflexion of either wrist less than 15 degrees or palmar flexion limited in line with his forearms.  As such, the level of disability demonstrated is even less than that contemplated by the current rating of 10 percent for each wrist.  However, considering the Veteran's frequent complaints of pain, the Board finds that the present disability ratings of 10 percent, but no higher, for each wrist are warranted.

The Board has considered if higher ratings could be awarded under any alternative diagnostic codes.  However, in the absence of ankylosis of any of the joints under consideration, evaluation under Diagnostic Codes 5216 through 5227 would not be appropriate.  The Veteran has suggested that evaluation under Diagnostic Codes 5307 or 5308 would be appropriate.  The Board disagrees.  Diagnostic Codes 5307 and 5308 specifically pertain to muscle group injuries; not orthopedic injuries.  No muscle injuries of the hands or wrists are of record.  As such, evaluation of the given symptoms under a diagnostic code pertaining to muscle injuries would not be appropriate.  The Veteran's assertions of neurological difficulties are considered below in the REMAND section of this decision.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


Conclusion

In making the above determinations the Board has considered the benefit-of-the-doubt doctrine.  However, the evidence in this case preponderates against the claims and that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable disability rating for degenerative arthritis, metacarpophalangeal joints, both hands, is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, right wrist, is denied.

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis, left wrist, is denied.


REMAND

The Veteran has asserted that limiting the classification of his service-connected bilateral hand disorders simply to degenerative arthritis did not consider many of the symptoms he experienced.  He related that he experienced carpal tunnel syndrome in both hands, parathesis of both hands and arms, and pinched nerves.

The Board notes that the service treatment records are replete with the Veteran's complaints of numbness in both of his upper extremities.  However, the competent medical evidence of record is contradictory.  For example, in April 2000, a VA examiner gave a diagnosis of carpal tunnel syndrome involving both hands bilaterally.  However, another VA examiner indicated in August 2003 that there was no electrodiagnostic evidence of compression of the right median nerve at the wrist.

The Board additionally notes that service connection has been established previously for cervical spondylosis with degenerative changes at C4-5, C5-6, and disc bulge at C6-7.  

The revised VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In light of the Veteran's in-service complaints of numbness and tingling, the contradictory post-service medical records, and the Veteran's service-connected cervical spine disorder, the Board finds that the Veteran should be afforded a VA neurological examination to determine the etiology of his documented neurological upper extremity complaints.

Concerning the claim for service connection for sinusitis, the Board recognizes that the Veteran's in-service diagnoses of sinusitis and rhinitis were infrequent (see service treatment records from April 1979, September 1991, July 1992, and December 1993).  However, the service treatment records also show frequent treatment for headaches.  Post service, VA treatment records from May 2003 through the present document treatment for chronic sinusitis.  In light of the documented in-service occasional sinus symptoms and post-service diagnosis of chronic sinusitis, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his currently diagnosed sinusitis.

The aforementioned development must be completed prior to consideration of the Veteran's claim for a combined disability rating in excess of 80 percent, as the adjudication of these other issues is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment or evaluation of the appellant's claimed disabilities.

2.  The Veteran should be afforded a VA examination by appropriate personnel to determine the etiology of any current sinus disorder, to include sinusitis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinus disorder was incurred in or aggravated by active service or any other service connected disability.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be afforded a VA examination by a neurologist to determine the etiology of any current right and/or left arm neurological disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right and/or left arm neurological was incurred in or aggravated by active service or any other service-connected disability.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of all indicated development, the RO should readjudicate any issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


